DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. Applicant essentially argues that the applied reference have been overcome by the amendments to the claims.
The Examiner respectfully disagrees. Schilit discloses that contacts that have higher probabilities than a predefined/predetermined values are presented to the user. See the rejection below. New claim 31 and 32 are also disclosed by Schilit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9979807. Although the claims at issue are not identical, they are not patentably distinct from each other because both the conflicting claims and the instant claims are directed to management and displaying of contacts in a phonebook as follows:
Instant Claim 11. A computer-implemented method (Abstract) for managing contacts, comprising: identifying one or more contacts; determining one or more probabilities for communication with the one or more contacts based at least on a historic date, a historic time, and a historic location of a previous communication with the one or more contacts; determining a display order for the one or more contacts based on the one or more probabilities; and causing to display the one or more contacts in the display order.
Conflict Claim 1. A method for managing a call log of a communication device, wherein the call log has log entries on at least one of outgoing calls and incoming calls, wherein each log entry has communication metadata, the metadata comprising a connection identifier of a communication partner, a date and a time of a call with the communication partner, and direction of the call with the communication partner; the method comprising: the communication device determining probabilities for who a user of the communication device desires to communicate with for communication partners identified in the call log at a current time based on historical entries of the call log; determining an order of display list entries of a display list, based on an evaluation of criteria comprising: current device parameters; current connection parameters, and calendar events and also based on the determined probabilities of who the user of the communication device desires to communicate with at the current time based on the historical entries of the call log; generating a display list with display list entries that are derived from the log entries of the call log so that the display list lists the display list entries in the determined order of the display list entries for the display list; and providing the generated display list to a user of the communication device.
Instant claims 12-30 correspond to Conflicting claims 2-20.
The difference being that the instant claim are broader than the conflicting claims and the conflicting claims. Hence the instant claims are a species of the allowed genus of the conflicting claims. 
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8705707 B1 herein Schilit in view of US-20100029260-A1 herein Kim.
Claim 11, Schilit discloses a computer-implemented method (Abstract) for managing contacts, comprising: 
identifying one or more contacts (Col 7: 3-8; Col 3: 52-59); 
determining one or more probabilities for communication with the one or more contacts based at least on a historic date, a historic time, and a historic location of a previous communication with the one or more contacts (Col 13: 62 – Col 14: 29, determines the probabilities based on contextual identifiers; Col 13: 62 – Col 14: 29; Fig. 4: show by); 
determining a display order for the one or more contacts based on the one or more probabilities (Col 6: 29-40); and 
wherein the display order is limited to contacts having probabilities greater than or equal to a preset minimum probability (Col 14: 5-15, probability being greater than a predetermined value; Col 20: 20-30);
causing to display the one or more contacts in the display order (Col 6: 29-40). 
Schilit may not explicitly disclose determining probabilities of initiating a communication with or receiving a communication of one or more contacts.
Kim discloses determining probabilities of initiating a communication with or receiving a communication of one or more contacts (0043, Table 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schilit to include determining probabilities for communications intent as taught by Kim so as to improve the accuracy of communication party recommendation (0008).

Claim 12, Schilit discloses filtering the display order based on the one or more probabilities to generate a filtered display order (Fig. 4: Show By, time, weather, etc); and wherein causing to display the one or more contacts further comprises causing to display the one or more contacts in the filtered display order (Fig. 4: Show By, time, weather, etc).

Claim 13, Schilit discloses determining that the one or more probabilities meet a minimum probability for displaying (Col 13: 60 – Col 14: 10).

Claim 14, Schilit discloses receiving data on a current date, a current time, and a current location (Col 4: 20-40); and wherein determining the one or more probabilities for communication is further based on the current date, the current time, and the current location (Col 11: 5-25).

Claim 15, Schilit discloses wherein determining the one or more probabilities for communication is further based on a historic device parameter, a historic connection parameter, a historic calendar event, a historic frequency of contact, a historic acceptance of communication, a historic rejection of communication, a historic media type, or historic weather data (Fig. 4: show by).

Claim 16, Schilit discloses wherein determining the one or more probabilities for communication is further based on a current device parameter, a current connection parameter, a current calendar event, a current media type, or current weather data (Fig. 4: Show By).

Claim 17, Schilit discloses wherein determining the one or more probabilities for communication is further based on a historic incoming communication or a historic outgoing communication (Col 6: 25-40).

Claim 18, as analyzed with respect to the limitations as discussed in claim 11.
Schilit discloses  (New) A non-transitory, computer-readable medium, storing instructions that, when executed by a processor (Fig. 1: 10 and 20)

Claim 19, as analyzed with respect to the limitations as discussed in claim 12. 
Claim 20, as analyzed with respect to the limitations as discussed in claim 13. 
Claim 21, as analyzed with respect to the limitations as discussed in claim 14. 
Claim 22, as analyzed with respect to the limitations as discussed in claim 15. 
Claim 23, as analyzed with respect to the limitations as discussed in claim 16. 
Claim 24, as analyzed with respect to the limitations as discussed in claim 17.

Claim 25, as analyzed with respect to the limitations as discussed in claim 11. 
Schilit discloses a system, comprising: a processor; a memory operatively connected to the processor and storing instructions that, when executed by the processor (Fig. 1: 10 and 20).

Claim 26, as analyzed with respect to the limitations as discussed in claim 12. 
Claim 27, as analyzed with respect to the limitations as discussed in claim 13. 
Claim 28, as analyzed with respect to the limitations as discussed in claim 14. 
Claim 29, as analyzed with respect to the limitations as discussed in claim 15.
Claim 30, as analyzed with respect to the limitations as discussed in claim 16.

Claim 31, Schilit discloses the computer-implemented method of claim 11. Schilit discloses wherein causing to display the one or more contacts in the display order is limited to a preset maximum number of contacts (Col 8: 45-60, weather).

Claim 32, Schilit discloses the computer-implemented method of claim 11. Schilit discloses wherein determining the one or more probabilities is further based on an environment parameter (Col 14: 1-30, probability calculated with contextual identifiers of services, i.e. weather).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170075894 A1 and US 20110047246 A1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468